Citation Nr: 0415995	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-07 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for service connected residuals of fracture to the 
right femur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Cleveland, Ohio, which in part denied an evaluation in excess 
of 10 percent for the veteran's residuals of fracture to the 
right femur.  He expressed satisfaction with a 20 percent 
evaluation assigned for a low back disorder in this rating 
and this matter is therefore not before the Board.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in October 2003 at the RO.  At this 
hearing the veteran and the Veterans Law Judge discussed the 
possibility of raising a claim for an increased rating for 
the lumbar spine.  This matter is referred to the RO for 
further consideration.


REMAND

The veteran alleges that his symptoms from his right femur 
fracture are more severe than currently evaluated.  At his 
October 2003 hearing he testified that his symptoms had 
worsened since his last VA examination took place in May 
2002.  He has also complained in his hearing testimony and 
written contentions that the fracture caused a leg length 
discrepancy and an outwardly turned right leg and foot that 
was problematic to his posture and put a strain on his back.  
The Board notes that the examination of May 2002, which was 
contracted out to the Ohio State University Medical Center, 
did not address the question of leg length and leg 
positioning problems caused by his service-connected 
fracture. 

Moreover the veteran testified that not only did the 
residuals of this fracture cause him to sometimes miss work, 
but that he also received treatment for his right leg as 
recently as April 2002.  Copies of these records have yet to 
be associated with the claims file.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

In view of the foregoing, this case is remanded for the 
following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should obtain copies of 
the complete VA medical records showing 
treatment for the veteran's right femur 
fracture residuals up to the present.  If 
such medical evidence is not available, 
that fact should be entered in the claims 
file.

3.  The VBA AMC should schedule the 
veteran for a VA examination to determine 
the nature and severity of his service 
connected residuals of the right femur 
fracture.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including the veteran's claims 
of leg length disparity and any unusual 
positioning of the leg and foot.  The 
examiner should also address movement, 
instability, dislocation, active and 
passive range of motion in degrees, and 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected right femur fracture residuals, 
in particular limited movement due to 
pain, weakened movement, excess 
fatigability, and incoordination upon 
use.  The examiner should discuss whether 
the veteran's symptoms more closely 
resemble a malunion with moderate or 
marked hip or knee disability shown by 
this injury.  The examiner should also 
discuss whether the symptoms more closely 
resemble nonunion of the fracture with 
loose motion, with weightbearing 
preserved by brace or fracture of 
surgical neck with false joint.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




